82150: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14348: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82150


Short Caption:HORIZON HOLDINGS 2900, LLC VS. SHEA AT HORIZON RIDGE OWNERS ASS'N C/W 81421Court:Supreme Court


Consolidated:81421*, 82150Related Case(s):81421


Lower Court Case(s):Clark Co. - Eighth Judicial District - A758435Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/04/2020 / Young, JaySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantHorizon Holdings 2900, LLCMatthew D. Ekins
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						Nathan E. Lawrence
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						Eric B. Zimbelman
							(Former)
						
							(Peel Brimley LLP/Henderson)
						


RespondentShea at Horizon Ridge Owners AssociationRobert E. Schumacher
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						Brian K. Walters
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/07/2021OverdueTranscript RequestAppellant





Docket Entries


DateTypeDescriptionPending?Document


12/02/2020Filing FeeFiling Fee due for Appeal. (SC)


12/02/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-43666




12/02/2020Filing FeeE-Payment $250.00 from Pat Lundvall. (SC)


12/02/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-43670




12/04/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jay Young. (SC)20-43971




12/04/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 8, 2020, at 9:00 AM via BlueJeans video conferencing. Case Nos. 81421/82150. (SC)20-43978




12/08/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 21, 2020, at 9:00 AM via BlueJeans video conferencing. Case Nos. 81421/82150. (SC)20-44705




12/09/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 6, 2021, at 9:00 AM via BlueJeans video conferencing. Case Nos. 81421/82150. (SC)20-44742




12/14/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-45169




12/14/2020ExhibitFiled Exhibits to Civil Docketing Statement. (SC)20-45170




12/14/2020ExhibitFiled Exhibits to Civil Docketing Statement. (SC)20-45171




12/17/2020Notice/IncomingFiled Appellant's Substitution of Attorneys. (SC)20-45745




01/12/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: February 9, 2021, at 9:00 AM via BlueJeans video conferencing. Nos. 81421/82150. (SC)21-00964




01/20/2021Settlement Program ReportFiled Interim Settlement Program Report. The Settlement Judge requests an additional 45 days to file the final report.  The parties are close to settlement but need some additional time and are scheduled to meet again on February 9, 2021. Nos. 81421/82150. (SC)21-01647




01/22/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to February 22, 2021. Nos. 81421/82150. (SC)21-02101




02/11/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 2, 2021, at 9:00 am. The settlement judge requests a 45 day extension to file the final report. (SC).21-04208




02/18/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to April 8, 2021.  Nos. 81421/82150.  (SC)21-04892




03/02/2021Settlement Program ReportFiled Final Report/Settlement. The parties have come to an agreement on terms, but execution will take at least 120 days. The parties will seek an order from the court staying the matter for 120 days for them to accomplish the settlement. Case Nos. 81421/82150. (SC)21-06082




03/11/2021Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 120 days.  Nos. 81421/82150.  (SC)21-07054




07/07/2021MotionFiled Stipulation To Extend Stay Of Appeal Deadlines. (SC)21-19380




07/15/2021Order/ProceduralFiled Order Granting Motion. On July 7, 2021, the parties filed a stipulation for an extension of time to stay appeal deadlines.  The stipulation is construed as a motion for extension of time to file a stipulation or motion to dismiss this appeal and the motion is granted. Stipulation or motion to dismiss due: November 8, 2021. (SC)21-20410




11/23/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program, Consolidating Appeals and Reinstating Briefing. We consolidate these appeals for all appellate purposes. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. Nos. 81421/82150. (SC)21-33644




01/25/2022Order/ProceduralFiled Order to File Document.  Appellant's Transcript Request Form due:  7 days.  Nos. 81421/82150.  (SC)22-02495




03/23/2022Order/ProceduralFiled Order to File Documents. To date, appellant has failed to file the transcript request form or to otherwise communicate with this court.  Additionally, appellant has not filed the opening brief and appendix.  Appellant's transcript request form and opening brief and appendix due: 7 days. Nos. 81421/82150. (SC)22-09093




05/05/2022Order/DispositionalFiled Order Dismissing Appeals. "ORDER these appeals DISMISSED."  SNP22  - JH/LS/DH. Nos. 81421/82150. (SC)22-14348




06/01/2022RemittiturIssued Remittitur. (SC)22-17308




06/01/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 2, 2022. Nos. 81421/82150. (SC)22-17308





Combined Case View